Epperson, C.
In the spring of 1908 the appellee filed his application with the city council of Schuyler for a liquor license for the municipal year ending May 4, 1909. Appellants remonstrated, alleging that the applicant, as a licensee, during the preceding year had kept the doors and windows of his place of business obstructed, thereby preventing a clear and open view into his saloon; and, further, that during the preceding year the appellee had been guilty of selling intoxicating liquor to certain minors. Appellee maintained a movable screen in the front part of his saloon which was sufficient to obstruct a view of the interior through the door and window. Although at certain places substantially all the interior could be observed, yet the screen did furnish a hiding-place, and could be moved to suit the convenience of the proprietor. Presumptively the screen was used to answer the purposes for which it was made. Its maintenance was a violation of the law.
We recommend that the judgment be reversed and the cause remanded, with instructions to the district court to enter a judgment canceling the license.
Dueeie and Good, GO., concur.
By the Court: For the reasons given in the foregoing opinion, the judgment is reversed and the cause remanded, with instructions to the lower court to enter an order canceling the license.
Reversed.